Citation Nr: 0111215	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  92-53 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from January 1982 to 
October 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied a total disability rating for 
compensation purposes based on individual unemployability.

The Board remanded this case for further development in 
December 1992 and April 1995.  In an August 1997 decision, 
the Board denied the veteran's claim for a total rating for 
compensation purposes based on individual unemployability.

The veteran appealed the Board's August 1997 decision to the 
United States Court of Appeals for Veterans Claims (then the 
United States Court of Veterans Appeals) (Court), and in June 
1998, the Court vacated and remanded the Board's decision on 
the claim for a total rating for compensation purposes based 
on individual unemployability.  In November 1998, the Board 
remanded the claim to the RO with instructions for 
development of the evidence consistent with the Court's 
decision.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are three:  
(1) complex partial seizures with nocturnal grand mal 
seizures, rated 20 percent disabling; (2) lumbosacral strain 
with disc disease, rated 10 percent disabling; and 
(3) fracture/dislocation of the right (major) shoulder, rated 
10 percent disabling.

2.  The combined schedular rating in effect in this case for 
compensation purposes is 40 percent.

3.  The veteran is a high school graduate, and, although 
testing has shown that he has some academic limitations 
including difficulty with word recognition and spelling, he 
had completed two years of college and was in his third year 
in May 1994.

4.  In the last six years, the veteran has secured full or 
nearly full time (32 to 40 hours a week) employment with the 
U.S. Army Corps of Engineers, the U.S. Customs Service, the 
Defense Finance and Accounting Service (DFAS), and the U.S. 
Border Patrol which is part of the Immigration and 
Naturalization Service (INS) of the Department of Justice, 
and evidence obtained from these organizations does not 
reflect that the veteran was terminated or resigned from 
these jobs due to service-connected disability.

5.  The veteran's service-connected disabilities limit him to 
light duty that does not require overhead work or heavy 
lifting or performance of tasks that could result in injury 
during a seizure, such as driving, operating machinery, or 
climbing ladders but they do not preclude him from securing 
and following a substantially gainful occupation that does 
not require overhead work, heavy lifting, or performance of 
tasks that could result in injury during a seizure.

6.  The veteran is not unable to secure and follow a 
substantially gainful occupation by reason of 
service-connected disability or disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
purposes based on individual unemployability have not been 
met.  38 C.F.R. § 4.16(b) (2000).



	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law.

Section 4.16(a) of VA regulations provides that "[t]otal 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities", provided that 
"if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more".  38 C.F.R. § 4.16(a).

Section 4.16(b) provides as follows,

It is the established policy of the 
Department of Veterans Affairs that all 
veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in paragraph (a) of 
this section.  The rating board will 
include a full statement as to the 
veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.

38 C.F.R. § 4.16(b).

Section 4.16(b) does not require a determination that the 
schedular ratings assigned are inadequate to compensate for 
average impairment of earning capacity but rather merely 
requires a determination that the particular claimant is 
rendered unable to secure and follow a substantially gainful 
occupation by reason of his or her service-connected 
disabilities.  VAOPGCPREC 6-96 at para. 9 (Aug. 16, 1996); 
cf. 38 C.F.R. § 3.321(b).  However, a total rating based on 
individual unemployability "is based on an assertion that 
the rating schedule is inadequate to determine whether a 
veteran is totally disabled due to service-connected 
disability" and entitlement to a total rating based on 
individual unemployability involves "exceptional or unusual 
circumstances".  See VAOPGCPREC 6-96 at paras. 15, 18.  

The veteran claimed a total rating based on individual 
unemployability when he stated in a December 1990 notice of 
disagreement that "my seizure disorder has made me very 
unemployable with my present skills."  The veteran's 
service-connected disabilities in this case are three:  (1) 
complex partial seizures with nocturnal grand mal seizures, 
rated 20 percent disabling; (2) lumbosacral strain with disc 
disease, rated 10 percent disabling; and 
(3) fracture/dislocation of the right (major) shoulder, rated 
10 percent disabling.  The veteran's combined schedular 
rating in this case is 40 percent and this rating has been in 
effect from June 1989.  (In April 1997, the RO reduced the 
rating for the seizure disorder to noncompensable, effective 
August 1, 1997, but subsequently restored the 20 percent 
rating in a June 2000 rating decision effective as of the 
date of the reduction, and therefore the reduction now has no 
effect on the combined rating for the purpose of the issue on 
appeal.)  Because the veteran's combined rating in this case 
fails to meet the percentage standards of section 4.16(a), 
his claim for a total rating may be considered only under 
section 4.16(b).

Much development of the evidence pertaining to the total 
rating claim has been accomplished during the course of this 
lengthy appeal, including several VA examinations, a social 
and industrial survey, VA vocational rehabilitation reports, 
and information about the veteran's employment history.  The 
Board concludes that thorough development of the evidence 
pertaining to the question of whether the veteran is 
unemployable by reason of service-connected disabilities has 
been accomplished, including the development of the evidence 
ordered by the Court, and a decision may now be rendered on 
the claim for a total rating based on individual 
unemployability under 38 C.F.R. § 4.16(b).  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may 
consider whether referral to "appropriate first-line 
officials" for extra-schedular rating is required); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

In so concluding, the Board notes that the RO has fulfilled 
VA's obligations to assist the veteran as redefined under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Pursuant to instructions on remand by 
the Court and the Board, the RO sought evidence from Federal 
agencies which employed the veteran and its efforts to obtain 
the needed information from those agencies continued until 
the information was obtained.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
____ (2000) (to be codified at 38 U.S.C. § 5103A).  Moreover, 
the RO arranged for the veteran to be examined by VA and 
obtained the clarification needed from VA physicians in this 
case on the effect of the veteran's service-connected 
disabilities on employability.  Id.  Finally, the RO wrote to 
the veteran in February 1999, January 2000, and February 
2000, and telephoned him in April 1999, notifying him of the 
information needed to substantiate his claim for a total 
rating based on individual unemployability and of its efforts 
to obtain evidence relevant to his case.  Id.  Accordingly, 
the duties to assist the veteran in obtaining evidence 
relevant to his claim and to notify him of evidence needed to 
substantiate his claim, as redefined under the recently 
enacted legislation, have been fulfilled in this case, and 
further remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).

Background.

The veteran served in the Coast Guard from 1982 to 1988, 
working primarily as an electrician.  From 1989 to the 
present, he often attended school either part or full time.  
His DD Form 214 shows that he is a high school graduate, and, 
although testing has shown that he has some academic 
limitations including difficulty with word recognition and 
spelling, he was in his third year of college in May 1994, as 
shown by a VA Psychologist's report at that time.  He 
received VA vocational rehabilitation services over several 
years.  A July 1991 VA Counseling Record-Narrative Report 
showed that the veteran did have an employment handicap, but 
it was not considered a serious handicap and achievement of 
his vocational goal was thought reasonably feasible.  
According to this report, the seizure disorder was considered 
to be "certainly an impairment of employability and does 
indeed carry with it significant limitations and problems 
that will cause the veteran to encounter much difficulty in 
the workplace."  The veteran himself, in claiming a total 
rating based on individual unemployability, stated that it 
was the seizure disorder that prevented him from obtaining 
certain jobs.

The veteran initially embarked on training in a physical 
therapy aide program in 1991 and later changed his course of 
study in 1992 to pursue a bachelor of science degree in 
Bioenvironmental Science.  In 1994, the veteran changed his 
major to Rangeland Ecology and Management.  A March 1996 VA 
Special Report of Training showed that the veteran again 
wished to "change his major to Parks, Recreation, and 
Tourism Management."  The Vocational Rehabilitation 
Specialist noted that the veteran "understands he must 
select a major and work to complete the course work quickly" 
but also that the veteran had not attended school "last 
semester because he was hoping to get a job with the U.S. 
Customs Service."  The VA Specialist also noted,

He is attempting to quit taking all 
seizure medication under a physician's 
direction. . . .  I talked to [the 
veteran] about my concerns [about not 
taking medication] but he just repeated 
his desire to work and stated no one 
would hire him if he's on seizure 
medications.  I believe [the veteran] is 
being a little unrealistic in his 
employment expectations.  He appears 
unwilling to change his goals to more 
realistic ones based on his medical 
problems.

A January 1997 VA Special Report of Training stated that VA 
had received a letter from the veteran in April 1996 stating 
that he had accepted a job with the U.S. Customs Service and 
did not wish to resume his vocational rehabilitation training 
with VA.

With regard to the frequency of the seizures, the evidence 
reflects that the disorder has been completely controlled 
with medication for long periods of time.  In a November 1993 
letter to the RO, the veteran stated that his seizure 
disorder was "completely controlled with Tegretol."  A 
March 1994 VA outpatient report from the neurology clinic 
reflected a normal neurological examination, and the veteran 
reported that he had had no recent seizures.  In an April 
1995 VA Special Report of Training, it was noted that the 
veteran reported having no medical problems at that time.  
According to history provided by the veteran in a December 
1996 VA Peripheral Nerves Examination Report, he had stopped 
taking medications but gave a somewhat conflicting history to 
the examiner about whether or not he still had seizures:  
"He notes he still has petit mal seizures with tingling in 
his head but later doesn't really say he is having much in 
the way of seizures anymore."

With regard to his employment history, the veteran reported 
to a VA social worker during a March 1996 social and 
industrial survey (which report, the Board notes was done by 
a social worker but is called a VA Epilepsy and Narcolepsy 
Examination) -- contrary to his letter to VA Vocational 
Rehabilitation Service in April 1996 stating that he had 
assumed a position with the U.S. Customs Service and did not 
wish to continue his studies -- that he had been turned down 
for a job with the U.S. Customs Service.  The social worker 
noted, "Although [the veteran] admits that he cannot prove 
discrimination, he believes that he was turned down because 
of his service-connected disabilities.  He commented to this 
social worker that, 'No one wants to hire an epileptic with a 
bad back.'"

The social worker also reported that the veteran's "ability 
to adapt to a work environment based on his motivation 
appears promising."  However, the social worker noted that 
"he is not working now and his ability to adapt to work 
cannot be assessed now."  The social worker concluded,

When considering [the veteran] and his 
[service-connected] disabilities in terms 
of his functioning[,] he has been able to 
readjust his life style and appears 
motivated with continuing to cope.  He is 
more affected mentally from his 
perception of having a stigma or label 
from his diagnosis of seizure disorder.  
To what extent he will be affected by his 
seizure disorder cannot be determined at 
this time.  Since he has elected to 
withdraw from medication, his seizure 
disorder course may change.

A May 1995 VA Form 119, Report of Contact, reflects that the 
RO ascertained that the veteran was not in receipt of 
disability benefits from the Social Security Administration 
(SSA).

In December 1996, the veteran was afforded VA Joints, Spine, 
and Peripheral Nerves examinations.  He reported to the 
examiner that the U.S. Customs Office had "offered him a job 
but, allegedly, when they found out -- 'I was a disabled 
veteran, they wouldn't hire me.'  Later, it turns out they 
did hire him but then they came to him and said that either 
he should 'resign or we'll terminate you.'"  The examiner 
also reported,

He then got a job at the corps of 
engineers on a dredge ship in the 
Mississippi but he's afraid of telling 
them he has seizures or he thinks he 
might get laid off from that too.  
Currently, he works two weeks on and two 
weeks off in the engineering department.  
He is fairly non-specific about what he 
does but it sounds like occasional 
significant amounts of manual labor are 
necessary and this is consistent with 
heavy calluses on his palms, oil on his 
fingers and callosus on his feet.

In its June 1998 decision, the Court held that further 
development of the evidence pertaining to the veteran's claim 
for a total rating based on individual unemployability was 
required in the case.  Specifically, the Court noted two 
relevant areas for development.  First, in a compensation and 
pension examination report for epilepsy and narcolepsy dated 
March 15, 1996, the examiner concluded:  "To what extent he 
will be affected by this seizure disorder cannot be 
determined at this time."  The Court stated that, in 
essence, the examiner did not provide an opinion as to the 
critical question of the impact, including psychological 
impact, that the appellant's seizure disorder is likely to 
have on his present ability to work.

Second, the Court noted that the Board should have taken 
appropriate steps to seek accurate information on the 
appellant's employment history with both the U.S. Customs 
Service and the Corps of Engineers.  The Court observed that 
both areas of development may have significant bearing as to 
the claim for a total rating based on individual 
unemployability.  In this regard, the veteran noted that he 
was currently employed by the U.S. Army Corps of Engineers in 
an April 1997 letter.

In compliance with the Court's decision, the Board remanded 
the case in November 1998 for further development of the 
evidence.  The Board instructed the RO to obtain all relevant 
treatment records for the veteran's service-connected 
disabilities that have not already been associated with the 
claims file and to seek information about the veteran's 
employment history with both the U.S. Customs Service and the 
U.S. Army Corp of Engineers.  The Board also instructed the 
RO to schedule the veteran for the type or types of 
examinations deemed desirable to obtain the information 
needed to resolve the primary issue in this case, i.e., "an 
opinion as to the critical question of the impact, including 
psychological impact, that the appellant's seizure disorder 
[and other service-connected disabilities] have on his 
present ability to work."

In February 1999, the RO wrote to the veteran and informed 
him that additional evidence was required for his case.  The 
RO stated that the VA needed to obtain information about his 
employment history with the U.S. Customs Service and the U.S. 
Army Corp of Engineers and the RO sent the veteran forms for 
the employers to fill out.  The RO offered to assist the 
veteran in obtaining the records.  In addition, the RO sent 
the veteran an authorization form to complete to enable the 
RO to obtain certain private medical records.

Also in February 1999, the RO wrote to the SSA to request a 
record of the veteran's earnings for social security purposes 
since 1989.  The report that the RO received in reply to this 
letter showed no earnings for the years 1989 to 1995.  The 
1996 yearly total was $12, 798, the 1997 yearly total was 
$16, 380.  There were no earnings reported for the years 1998 
and 1999.

In March 1999, VA Mental Disorders and Spine examinations 
were conducted.  On the Mental Disorders examination, the 
examiner noted that, since military separation, the veteran 
had had a variety of jobs, most of them relatively short 
term.  He reported having worked briefly for U.S. Customs, 
for the Corps of Engineers, and for the U.S. Border Patrol.  
He reported having been unemployed for approximately 30 
percent of the time since military separation.  The veteran 
reported that he was currently employed by Texas Electric and 
that he enjoyed his work.  He denied any psychiatric or 
emotional problems during the past year and stated that he 
had many friends, maintained a close relationship with his 
mother, and worked on his computer for relaxation.  He 
reported that he used alcohol but denied that the use was 
excessive.

The examiner noted that the veteran presented with 
essentially no complaints of psychological distress and 
stated that the had discontinued taking his Tegretol and had 
functioned well since doing so.  He reported having 
maintained a 3.0 grade point average while studying at 
college and was leading a generally satisfying life.  After 
conducting an examination, the examiner noted that the 
veteran's overall intellectual functioning was estimated to 
be in the average range and all spheres of memory were intact 
as well.  The examiner rendered no psychiatric diagnosis.  
There were no psychological stressors reported.  A Global 
Assessment of Functioning (GAF) designation of 65 was 
assigned, representing some mild symptoms or some difficulty 
in occupational functioning but generally functioning pretty 
well.  See Quick Reference to the Diagnostic Criteria from 
DSM-IV, 46-47 (1994).  In specific response to the Court's 
inquiry about the psychological impact of the veteran's 
seizure disorder, the examiner expressed the opinion -- 
somewhat contrary to the March 1996 social worker's 
indication that the veteran was "more affected mentally from 
his perception of having a stigma or label from his diagnosis 
of seizure disorder" than from the disorder itself -- that 
there was no evidence of current psychological distress 
resulting from the veteran's seizure disorder.

On the Spine examination, the veteran reported not much pain 
in his right shoulder but pain everyday in his back.  He 
reported that he was unable to lift heavy objects, run or 
squat, but he did not have much difficulty climbing stairs.  
The veteran stated that he was working part-time as an 
electrician's helper.  Diagnoses included hypertrophic 
spondylosis; probable radiculopathy of L5 on the left; and 
history of traumatic dislocation of the right shoulder, now 
stable.  The examiner noted that the veteran had an advanced 
degree of degenerative disease of his lumbosacral spine and 
was not a suitable candidate for jobs requiring lifting and 
carrying heavy loads.  The examiner also noted that, 
similarly, with a history of seizures, the veteran should not 
work as an electrician or painter, requiring climbing of 
ladders or scaffolds.

In April 1999, a VA Epilepsy and Narcolepsy examination was 
conducted.  The veteran reported to the examiner that all 
episodes of seizures occurred at night and he could not tell 
how frequently he had grand mal seizures.  He reported also 
having another type of seizure consistent in alteration of 
the state of consciousness with loss of control of body 
movements, but he stated that he remained aware of what was 
going on.  The examiner noted that the description of these 
seizures was very vague and that the examiner did not have 
witnesses of the spells to tell the examiner how the veteran 
looked during these spells.  The examiner noted the history 
reported by the veteran of having been on Dilantin and 
Tegretol for several years and having the number of the 
smaller spells disappear on the medication.  However, he 
stated that he could not think straight on the medicines and 
reported that when he stopped the medications he felt more 
clear in the mind but the spells came back.  He reported one 
or two small spells every month.

On review of the medical evidence in the case, the examiner 
noted one report of a normal EEG (electroencephalogram) with 
focal slowing on the right hemisphere and several CAT 
(computed axial tomography) scans which were unremarkable.  
The veteran reported that he had been unable to be hired or 
hold a job because of medical problems and that this was from 
not only the seizure disorder but also the low back pain and 
right shoulder lesion.  The veteran declined to have any 
further work up and he did not want to consider any 
medication.  The examiner noted that, as a separate problem, 
the veteran had chronic low back pain with a herniated L4-L5 
disc and probably compression of the root in the left side 
which was presently being evaluated by the orthopedics 
department.  The veteran also reported pain in the right 
shoulder.

Following a physical examination, the examiner diagnosed 
general and partial complex seizures by history and chronic 
low back pain with herniated disc.  The examiner noted that 
the veteran continued to have the spells that could represent 
partial complex seizures.  He declined medication and further 
workup and knew that he should not be driving and should 
avoid any jobs where he has risk of injuring himself during a 
seizure, namely, operating machinery, climbing ladders.  The 
examiner further noted that, to the best of the examiner's 
judgment, the spells which were described as seizures were 
still active and came back after the patient stopped the 
medication, and, therefore, from the point of view of the 
examination, the seizure disorder was still an active 
problem.  The examiner noted again that the veteran stated 
that he did not want to take medication because of the 
side-effects, and he declined further workup.

An April 1999 VA Form 119, Report of Contact, showed that the 
RO attempted to call the veteran to follow-up on its letter 
to the veteran of February 1999 regarding getting in touch 
with former employers and to obtain addresses to do so.  When 
the veteran was reached by telephone, he was very angry and 
stated that his prior or present employment history was none 
of VA's business and he had no intention of supplying the 
information requested.  The RO reported that it was 
attempting to obtain the information pursuant to the Court 
remand in his case.  He stated that his right to privacy 
meant that he did not have to give the VA the information and 
that VA had all the information that it needed to make a 
decision.  He then terminated the conversation.  In 
subsequently gathering information about the veteran's job 
history pursuant to the order of the Court, the RO sent 
former employers VA Form 21-4192, Request for Employment 
Information in Connection with Claim for Disability Benefits, 
which is a form VA uses to gather information from employers 
pursuant to claims for total rating based on individual 
unemployability, but the Board notes that, where the 
employers did not indicate specific reasons for termination 
or resignation, the RO did not demand specific reasons in 
this case.  See 38 C.F.R. § 4.124a, Diagnostic Code 8910, 
Note: Epilepsy and Unemployability (recommending that assent 
of claimant be obtained to conduct economic and social 
survey).

Pursuant to the Board's remand order, the RO also requested, 
in April 1999, VA medical records for the period from January 
1995 to the present from a VAMC.  These records included a 
detailed report of neuropsychological testing conducted in 
January 1995.  The report showed that the veteran reported a 
one-year history of memory difficulties.  It was noted that 
the veteran was presently taking anti-convulsant medication 
which had kept him seizure free for approximately four years.  
It was also noted that his test performance demonstrated 
average verbal and visual-spatial intellectual abilities with 
academic abilities of word recognition and spelling abilities 
below IQ and scholastic level expectations.  It was 
recommended that the veteran's current vocational strivings 
appeared unrealistic and incongruous with his current 
cognitive abilities.  As academic demands increased, adequate 
performance appeared to decline, and it was suggested that 
the veteran reconsider his goal of obtaining a Bachelor's 
Degree in a competitive, academically rigorous environment 
such as the university in which he was presently enrolled.  
It was noted that he might benefit from guidance through a 
vocational rehabilitation counselor.

Outpatient treatment records dated in 1995 noted examiners' 
assessments that the veteran's seizure disorder was under 
control with medication.  In a September 1995 record, it was 
noted that the veteran had been hired by U.S. Customs but 
needed additional information from a hospital or doctor 
concerning his history of back problems and seizure disorder.  
A VA physician noted that the seizure disorder was controlled 
on Tegretol, that the last seizure was five years earlier, 
and that the veteran reported feeling fine.  The doctor also 
noted that the veteran reported that his back only bothered 
him with prolonged sitting and he had no difficulty with 
physical activity.  In addition, the doctor stated,

[The veteran] has been my patient since 
1989.  [He] has been doing well with 
excellent control of his seizure 
disorder.  He has been very active 
physically with no significant problems 
with his back condition.  He should have 
no difficulty with employment with the 
Customs Service.  His medical conditions 
are currently stable.

In April 1999, the RO also had written to the U.S. Army Corps 
of Engineers to obtain information about the veteran's 
employment with that organization and to ascertain whether 
the reason for termination of that employment was due to 
service-connected disability.  In August 1999, the RO 
received a reply from the Corps of Engineers showing that the 
veteran had been employed there from August 1996 to June 1997 
as an equipment operator.  He worked 8 hours a day, 40 hours 
a week.  It was also noted that the amount earned during the 
12 months preceding the last date of employment (before 
deductions) was $27, 294 and that the veteran had been 
"terminated during the prob[ation] period" of the job.

The RO sought clarification on employability of the veteran 
from a VA examiner, and the report is dated in August 1999.  
The doctor noted that examinations by mental health, 
orthopedics, and neurology were conducted between March and 
April 1999 and that the veteran had degenerative lumbar disc 
disease at L4-5 and L5-S1, documented by several CTs 
(computed tomography studies) of the lumbar spine during the 
years 1987-1990.  He had a small unilateral herniated disc on 
the left side.  He had recently been seen by a doctor and was 
felt to have a possible left L5 radiculopathy.  An EMG nerve 
conduction study was subsequently done which was normal.  It 
was noted on a neurological examination that the veteran did 
not wish to take seizure medication and that he did not wish 
any further workup of his seizure disorder.

The doctor also noted that the veteran had been seen in the 
mental health and psychology clinic in June 1999 for 
evaluation for substance abuse and an alcohol detoxification 
program with the VA.  He admitted to drinking a pint of 
alcohol each day.  It was also noted that the veteran had a 
history of a right shoulder glenohumeral dislocation and 
fractured right clavicle which had healed and there was 
slight limitation of motion of the right shoulder.

The doctor concluded from review of the medical records that 
the veteran should be limited to light duty with no overhead 
work and no lifting greater than 10 pounds.  Due to his 
seizure disorder and his refusal to take medication, he 
should not drive.  The doctor also stated, "Needless to say, 
he should avoid alcohol."

In January 2000, the RO wrote to the veteran and notified him 
that VA needed additional evidence to establish that his 
service-connected disabilities were of such severity as to 
preclude his obtaining and retaining gainful employment.  The 
RO informed the veteran that it had sent requests to the U.S. 
Customs Service three times for the information needed from 
former employers.  The RO also informed the veteran that it 
had received a response from the U.S. Army Corps of 
Engineers.  The RO requested that the veteran furnish any 
evidence he may have to show that his last employment was 
terminated as result of service-connected disability or 
evidence showing an inability to obtain new employment 
because of service-connected disability.

Noting that the veteran told the March 1999 VA Mental 
Disorders examiner that he was working or had worked for 
Texas Electric or TXU Electric and for the U.S. Border 
Patrol, the RO wrote to those organizations in February 2000 
for information about the veteran's employment and to 
ascertain whether the reason for termination of employment 
was due to service-connected disability.  The RO also sent a 
fourth request for information to the U.S. Customs Service, 
pursuant to the remand orders of the Court and the Board.  

In addition, the RO wrote in February 2000 to the DFAS, 
noting that SSA indicated that the veteran had earned $10, 
913 from that department in 1996 and $16, 380 in 1997, and 
requesting that DFAS complete a form providing further 
information about the veteran's employment.  The RO also 
wrote to the U.S. Department of Agriculture, noting that SSA 
indicated that the veteran had earnings from that department 
of $1, 884 during 1996, and to the U.S. Immigration and 
Naturalization Service (INS), noting that the veteran 
indicated that he had worked for that department (U.S. Border 
Patrol) in approximately 1998, and the RO requested that 
these organizations complete the form providing further 
information about the veteran's employment.

In February 2000, the RO wrote to the veteran informing him 
of the steps that it had taken to assist him in gathering the 
evidence needed to support his claim for a total rating based 
on individual unemployability.  The RO also informed the 
veteran that he should furnish any evidence he may have to 
show that his last employment was terminated as a result of 
service-connected disability or evidence showing an inability 
to obtain new employment because of service-connected 
disability.

In February 2000, the RO received a reply from the U.S. 
Customs Service which noted that the veteran had been 
employed as a Customs Inspector from May 1996 to June 1996, 
working 8 hour days, 32 hours a week.  Under Item 13A on the 
form (VA Form 21-4192, Request for Employment Information in 
Connection with Claim for Disability Benefits) sent by the RO 
to obtain information about the veteran's employment, the 
employer noted "Resignation - To Move" in response to "If 
veteran is not working, state reason for termination of 
employment.  If retired on disability, please specify."  The 
RO also received another reply from the U.S. Customs Service, 
apparently because it had sent out multiple requests.  This 
reply provided essentially the same information as the other 
one.  In March 2000, the RO received a reply from the DFAS 
which noted that the veteran had been employed as a General 
Equipment Operator from August 1996 to June 1997, working 40 
hours a week.  Under Item 13A on the form, it was noted, 
"Termination during Probationary/Trial Period."

In May 2000, TXU Electric replied to the RO that the veteran 
worked as a "contract" employee and no records existed 
pertaining to him.  The Department of Justice, INS, Border 
Patrol, replied in May 2000 that the veteran had been 
employed as a maintenance worker from June 1998 until January 
1999, 8 hours a day, 40 hours a week, at a rate of $14, 278 
per year or $15.45 an hour.  Under Item 13A on VA Form 21-
4192, it was noted that the veteran was "[t]erminated per 
[d]ecision [l]etter" for "failure to disclose the reason 
for resignation from Customs".  

A VA Form 119, Report of Contact, shows that the RO followed 
up on the letter sent to the U.S. Department of Agriculture 
(USDA).  The RO's letter was sent there to obtain information 
about the veteran's job with the Border Patrol which was 
under the INS of the Department of Justice.  An RO employee 
noted that the letter to the USDA was redundant, and, as 
noted above, the reply had already been received from INS 
about the Border Patrol position.

In June 2000, the RO denied the claim for a total rating 
based on individual unemployability, and a supplemental 
statement of the case was sent to the veteran.  In August 
2000, the veteran's local representative completed VA Form 
1-646, Statement of Accredited Representative in Appealed 
Case, and in September 2000, the RO wrote the veteran and 
informed him that his appeal was being returned to the Board.  
In December 2000, the veteran's representative in Washington, 
DC, noted in a Hearing Memorandum that he had had an 
opportunity to review the claims folder.

Analysis.

The Board does not have the authority to grant the claim for 
a total rating based on individual unemployability on an 
extra-schedular basis under section 4.16(b) because that 
authority is vested, by the terms of the regulation itself, 
in the Director, Compensation and Pension Service.  However, 
the Board may review on appeal the RO's decision not to refer 
the case to the Director, Compensation and Pension Service, 
and may consider whether referral to "appropriate first-line 
officials" for extra-schedular rating is required.  See 
Floyd, 9 Vet. App. at 95; see also Bagwell, 9 Vet. App. at 
339.  Such referral is warranted where the evidence shows 
that the veteran is "unable to secure and follow a 
substantially gainful occupation by reason of 
service-connected disabilities."  38 C.F.R. § 4.16(b).

In this case, the medical evidence, including the August 1999 
VA consultation for clarification on employability, reflects 
that the veteran's right shoulder disability results in 
slight limitation of motion and that the back disability 
affects the veteran's ability to lift greater than 10 pounds.  
Therefore, the VA doctor noted that the veteran would be 
"limited to light duty with no overhead work and no lifting 
greater than 10 pounds", but the Board notes that these 
disabilities would not preclude him from securing and 
following a substantially gainful occupation that did not 
require overhead work and heavy lifting.

With regard to the seizure disorder, the veteran reported to 
the April 1999 VA Epilepsy and Narcolepsy examiner that, now 
that he is now longer taking medication, he has one or two 
small spells a month and that all of the episodes occur at 
night.  The medical evidence of record demonstrates that when 
the veteran was taking medication for his seizure disorder, 
he had gone without having a seizure for approximately five 
years.  The April 1999 examiner noted that the veteran 
declined medication and should not be driving and should 
avoid jobs where he has a risk of injuring himself during a 
seizure, such as operating machinery or climbing ladders.  In 
the August 1999 VA consultation for clarification on 
employability, the doctor stated that, given the veteran's 
refusal take medication, he should not drive.  Thus, without 
medication, the seizure disorder would affect the veteran's 
ability to work in a job where he was required to perform 
such tasks as driving, operating machinery, or climbing 
ladders.

Section 4.16 does not specify whether the Board should 
consider the occupational limitations presented by 
service-connected disabilities where a veteran is not 
compliant with prescribed medication or whether it should 
consider only the limitations not controlled by medication.  
The Board is reluctant to consider the occupational 
limitations presented by the seizure disorder when the 
veteran is not compliant with medication because, although a 
disability might result in greater restrictions on earning 
capacity where a veteran is not compliant with treatment than 
it would where a veteran is compliant, noncompliance with 
treatment or medications for the purpose of worsening 
symptoms of a disability to obtain a higher rating could be 
dangerous to a veteran's health and well being.  Therefore, 
the Board's possibly encouraging such a practice by 
considering the more debilitating symptoms due to 
noncompliance in rating the disorder would be contrary to the 
mission of the VA in serving the best interests of veterans.

Concerning this, the Board notes that the rating schedule -- 
including the criteria under which the veteran's seizure 
disorder is rated, i.e., Diagnostic Code 8910 -- often 
specifically contemplates that symptoms of disease may be 
controlled by medication or treatment, affording a lower 
rating than for symptoms that are not so controlled.  See, 
e.g., 38 C.F.R. § 4.104, Diagnostic Code 7101 (noting that a 
10 percent rating is to be assigned for hypertension where 
continuous medication is required for control); 38 C.F.R. 
§ 4.130, Diagnostic Codes 9201 through 9440 (requiring a 
noncompensable rating for symptoms not severe enough to 
require medication and a 10 percent rating where symptoms are 
controlled by medication); 38 C.F.R. § 4.124a, Diagnostic 
Code 8910, Note (1) (noting that a minimum evaluation of 10 
percent will be assigned when continuous medication is 
necessary for the control of epilepsy).  By analogy, the 
effects of medication or treatment in ameliorating disability 
should also be considered in determining whether referral is 
warranted for an extra-schedular rating.

However, in this case, even taking into consideration one or 
two episodes of seizures a month during noncompliance with 
medication, the Board notes that, in addition to being 
limited to employment that does not require overhead work and 
heavy lifting, the veteran should not work a job requiring 
him to perform such tasks as driving, operating machinery, or 
climbing ladders.  Moreover, the March 1999 VA Mental 
Disorders examiner asserted that there was no evidence of 
psychological distress resulting from the veteran's seizure 
disorder, thereby addressing the "critical question", as 
noted by the Court, of the psychological impact of the 
seizure disorder on the veteran's ability to work and 
indicating that that impact was negligible.  Thus, the 
veteran's service-connected disabilities, considered as a 
whole, would not preclude him from securing and following a 
substantially gainful occupation that did not require 
overhead work or heavy lifting or performance of tasks that 
could result in injury during a seizure, such as driving, 
operating machinery, or climbing ladders even during periods 
of noncompliance with medication for the seizure disorder.

This conclusion is supported by the evidence depicting the 
veteran's actual employment history which shows that the 
veteran is not unable to secure a substantially gainful 
occupation by reason of service-connected disability, having 
obtained such employment in the last six years with the U.S. 
Army Corps of Engineers, the U.S. Customs Service, DFAS, and 
INS.  Moreover, with regard to the veteran's ability to 
"follow" a substantially gainful occupation, it was not 
shown by the evidence obtained from these organizations that 
the veteran resigned or was terminated due to 
service-connected disability.  Accordingly, for these reasons 
and bases, the Board concludes that the preponderance of the 
evidence is against the claim that the veteran in this case 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability and this 
claim does not involve exceptional or unusual circumstances 
that warranted referral by the RO to the Director, 
Compensation and Pension Service, for consideration of a 
total rating based on individual unemployability on an 
extra-schedular basis.  38 C.F.R. § 4.16(b).


ORDER

A total rating for compensation purposes based on individual 
unemployability is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

